Citation Nr: 1208313	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  03-08 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine. 

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, wherein the RO reopened and denied a claim for service connection for PTSD.  The RO also denied service connection for DJD of the cervical spine or lumbar spine, and continued a noncompensable evaluation for his service-connected bilateral hearing loss.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In January 2003, the Veteran testified before a hearing officer at the RO in Waco, Texas.  A copy of the hearing transcript has been associated with the claims files. 

In November 2005, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in Waco, Texas concerning the issues on appeal.  A copy of the hearing transcript has been associated with the claims files.

In February 2006 the Board reopened the Veteran's claim for service connection for PTSD and remanded all of the claims for further development.  In January 2010 the RO granted the Veteran's claim for PTSD and assigned an initial 30 percent disability rating, both effective January 17, 2001.  This grant of service connection is a complete grant of that benefit sought on appeal and, thus, that matter is no longer before the Board.  As there is no jurisdiction conferring Notice of Disagreement (NOD) as to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a grant of service connection moots an appeal of that issue unless there is a NOD as to downstream elements of the effective date and compensation level assigned, which is not the case here).  

In his January 2010 VA Form 9, the Veteran indicated that he desired a hearing before the Board at the RO (that is, a Travel Board hearing).  In April 2010 the Board remanded the case for that purpose.  

In July 2010 the Veteran testified before an Acting VLJ (who did not preside at the November 2005 travel Board hearing) at Waco, Texas.  At that time he withdrew the claim of service connection for disability of the cervical spine (see page 6 of the transcript of that hearing). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the July 2010 travel Board hearing the Veteran was sent a letter, dated October 19, 2011, to clarify whether he desired an additional Board hearing.  It was noted that his two prior Board hearings, in November 2005 and July 2010, had been conducted by different VLJs as to the issues now on appeal, although he had withdrawn the issue of service connection for cervical spine disability at the July 2010 hearing.  It was observed that the law required that the VLJ that conducted a hearing on appeal must participate in any decision made on that appeal, citing 38 U.S.C. § 7107(c) and 38 C.F.R. § 20.707.  Also, when two hearings had been held by different VLJs concerning the same issue(s), the law also required that the Board assign a third VLJ to decide that issue(s) because a proceeding before the Board may be assigned to either an individual VLJ or a panel of not less than three members of the Board, citing 38 U.S.C. § 7102(a) and 38 C.F.R. § 19.3.  The Veteran was notified that in his case, his appeal would be reviewed and signed by a panel of three VLJs.  

The October 19, 2011, letter also informed the Veteran that he had the option of an additional hearing before a third VLJ who would be assigned to the panel that would decide the Veteran's appeal, observing that the Veteran had already had two travel Board hearings and that a third hearing might delay adjudication of his appeal.  With the letter were appropriate spaces for the Veteran to respond to statements that: (1) he waived his right to another hearing before a third VLJ; (2) desired a videoconference before a third VLJ; (3) desired a hearing before a third VLJ in Washington, D. C.; and (4) desired a hearing at the local RO before a third VLJ.  

In November 2011, the Veteran responded, having checked the indicated space expressing a desire for a hearing before a third VLJ at the local RO.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest available opportunity (ensuring that this third VLJ is not the VLJ that conducted the July 2005 travel Board hearing or the Acting VLJ that conducted the July 2010 travel Board hearing).  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  After the hearing, the claims files should be returned to the Board in accordance with current appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

